19 Mich. App. 535 (1969)
172 N.W.2d 861
PEOPLE
v.
GLESSNER
Docket No. 5,322.
Michigan Court of Appeals.
Decided October 27, 1969.
*536 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James K. Miller, Prosecuting Attorney, and Robert J. Stephan and Jack A. Winter, Assistant Prosecuting Attorneys, for the people.
Victor H. Bergstrom, for defendant on appeal.
Before: J.H. GILLIS, P.J., and R.B. BURNS and V.J. BRENNAN, JJ.
PER CURIAM.
Defendant John Glessner was convicted by a jury on October 27, 1966 of statutory rape.[*] His appeal was submitted on briefs.
On appeal defendant poses as an issue that the confession of an accomplice should not have been received into evidence. The record shows that it was not admitted nor was any portion of it revealed to the jury, therefore that question is moot.
Defendant's main argument is directed to the admission into evidence of a complaint and warrant charging the accomplice with contributing to the delinquency of a minor by permitting the complainant to have sexual intercourse with the defendant. The record shows, however, that defendant's counsel stated at the time that he did not have any objection to the admission of the complaint and warrant. Consequently, the defendant cannot base a claim of error on this ground. People v. Simon (1928), 243 Mich. 489; People v. Dombrowski (1968), 10 Mich. App. 445.
Further, defendant contends that certain remarks made by the prosecutor during the trial and in his final argument were prejudicial. The record shows that these remarks of the prosecutor were made without any objection by defense counsel, and therefore *537 this alleged ground is also inoperative. People v. Hider (1968), 12 Mich. App. 526. Having read the record, we are of the opinion that the defendant's allegations of error, as above mentioned, do not reflect a "clear injustice" which merits review despite the absence of contemporaneous objection. See People v. Ridley (1967), 8 Mich. App. 549.
Affirmed.
NOTES
[*]  MCLA § 750.250 (Stat Ann 1954 Rev § 28.788).